Citation Nr: 0031336	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for a lumbar 
sprain, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976, with subsequent duty in the Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  This matter was previously before 
the Board in September 1997, at which time the case was 
remanded to the RO for additional development.  The case is 
again before the Board for appellate review.

The Board also notes that the veteran most recently appeared 
and testified before the Board at an August 7, 2000 hearing 
before the undersigned Veterans Law Judge.


REMAND

The transcript of the August 7, 2000 Board hearing reflects 
that the veteran testified he underwent a medical examination 
of his lumbar back at the Oakland VA medical facility in 
Pittsburgh, Pennsylvania, approximately one month or a month 
and a half prior to the hearing.  Moreover, the veteran 
asserted that he was scheduled for another VA examination 
just after the hearing, on August 15, 2000.  The veteran 
further testified that he is also being regularly and 
continually followed for his lumbar sprain by two private 
physicians, Dr. Kitsko and Dr. Manrose.  



The Board observes that although the above-summarized 
evidence is relevant to the evaluation of the veteran's 
service-connected lumbar strain, such evidence has not been 
associated with the claims file.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file a copy of the 
veteran's physical examination report at 
the Oakland VA medical facility in 
Pittsburgh, Pennsylvania, which may have 
been performed in June or July 2000.  The 
RO should also obtain a copy of the 
report of a physical examination that may 
have been performed on the veteran on 
August 15, 2000. 

2.  The RO should further contact the 
veteran to obtain the full name and 
addresses of the veteran's current 
private physicians, namely, Drs. Kitsko 
and Manrose, and obtain any relevant 
medical records they may have concerning 
the veteran's lumbar strain that have not 
already been associated with the claims 
file. 

3.  After the development set forth above 
is accomplished, the RO should again 
adjudicate the veteran's claim of 
entitlement to an increased disability 
rating for a lumbar sprain in light of 
the additional evidence of record.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


